DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-9, 13-16 and 18-24 are presented for examination on the merits.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
4.	Claims 1, 3-5, 7, 8, 14, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Volkmer (CA 3075749 A1) in view of Wang (CN 112370692 A).
As to claim 1, Volkmer discloses in systems for monitoring volatile fuel system having claimed
a.	 refuse vehicle, comprising: a chassis; a body assembly coupled to the chassis, the body assembly defining a refuse compartment read on ¶ 0033, (occupancy vehicles, dump trucks, tractor trailer trucks, transit, refuse or heavy-duty vehicles, or any other vehicles. The vehicle may have any weight. For example, the vehicle may weigh more than or equal to about 5000 lbs, 7,500 lbs, 10,000 lbs, 12,500 lbs, 15,000 lbs, 17,500 lbs, 20,000 lbs, 22,500 lbs, 25,000 lbs, 
b.	a thermal event monitoring system comprising a sampling element configured to detect a thermal event with the refuse compartment indicating at least one of a fire or an overheating component and transmit a notification in response to detecting the thermal event read on ¶ 0051, ¶ 0052 & 0060, (the thermal event management system 200 only measures temperature above a threshold. So, the communication system 280 can communicate a simple message such as illuminating a word such as NORMAL to convey that a thermal event has not been detected. If thereafter a thermal event is detected the communication system 280 can begin to display temperatures or can communicate escalating warnings or other driver instructions indicating what countermeasures are being taken by the thermal event management system 200 or should be taken by the driver. The controller 254 can be part of, integrated into or in communication with a higher level engine control unit that controls the operation of the engine and information to the driver. The controller can thus convey messages to a driver interface 286. The driver interface 286 can include fuel system specific information and can convey information related to thermal events in addition to those communicated via the communication system 280.  The fuel system comprises a first thermal event management system 150-1 for the first fuel tanks 114-1 and a second thermal event management system 150-2 for the second fuel tanks 114-2. In the first thermal event management system 150-1, a first heat detector 250-1 is configured to sense heat in proximity to the first fuel tank 114-1. A first controller 254-1 is connected to the first heat detector 250-1 via a first signal conditioner 258-1 and identifies a thermal event based on the signals from the first heat detector 250-1).  Volkmer does not explicitly disclose detect a thermal event within the refuse compartment.

c.	a thermal event within the refuse compartment read on Page 3, Para 3, (The lithium ion battery fire automatic alarm automatic fire extinguishing device designed according to the above method, comprising an explosion-proof cabinet 10 for storing lithium ion battery, a wireless alarm smoke detector 20 and a normally closed nozzle 30 set in the explosion-proof cabinet, a wireless alarm host 40 set outside the explosion-proof cabinet; a liquid carbon dioxide bottle 50 set outside or in the explosion-proof cabinet, a pipeline assembly 60 connected with the normally closed nozzle and the liquid carbon dioxide bottle).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claim invention to incorporate the solid state attitude director indicator of Wang into Volkmer in order to provide an explosion-proof cabinet is provided with an alarm host and a liquid carbon dioxide bottle; when the abnormal temperature of the lithium ion battery in the explosion-proof cabinet is raised; when the smoke is sprayed, the smoke sensing detector immediately sends the alarm signal; the alarm host receives the alarm signal and sends the alarm signal to the management personnel mobile phone through the internet of things.
As to claim 3, Volkmer further discloses:
a.	wherein transmitting the notification includes alerting an operator of the refuse vehicle of the thermal event via a user interface of the refuse vehicle read on ¶ 0050, (it is beneficial to provide information directly to the driver or occupants of the cab. In one case, a communication system 280 is provided that informs the cab occupant(s) of current condition or of the existence of a thermal event. For example, the communication system 280 can include a gauge built into the dashboard that can continuously display a temperature of the fuel tank 114 as measured by the thermal event management system 200).

a.	wherein the sampling element includes at least one of an aspirating smoke detector or a resistance temperature detector read on Claim 29 & 30, (confirming a thermal event has occurred; and venting the fuel tank following confirming the thermal event.  The method of Claim 29 further comprising simultaneously detecting a voltage in a circuit comprising first and second conductors formed of dissimilar metals and in contact at an interface and [b] a change in resistance of the circuit comprising the first and second conductors to detect a change in current path location).
As to claim 5, Volkmer further discloses:
a.	wherein transmitting the notification includes transmitting data via telematics to an external computing system read on ¶ 0052, (the alarm 282 can be a tone or a spoken message such as "METHANE DETECTED.Math. EXIT THE VEHICLE".  The alarm 282 also can be configured to generate instructions for manual countermeasures such as "METHANE DETECTED .Math. ACTIVATE MANUAL VENT". In some cases, a wireless vent system can be provided that can be actuated by emergency response personnel. Accordingly the thermal event management system 200 can include a wireless actuator 284 that can be actuated remotely by emergency response personnel. The wireless actuator 284 can also be configured to broadcast a status to emergency response personnel, such as "EMERGENCY THERMAL EVENT.Math. ACTIVATE WIRELESS VENTING").  
As to claim 7, Volkmer further discloses:
a.	wherein transmitting the notification includes transmitting an alarm to an external fire suppression system of a space the refuse vehicle is located in, wherein the alarm causes the external fire suppression system to perform a fire suppression action read on ¶ 0054, (the 
	However, Wang further teaches:
b.	wherein the refuse vehicle is independently movable relative to the fire suppression system read on Fig. 4 & Page 3, Para 3, (a wireless alarm host 40 set outside the explosion-proof cabinet; a liquid carbon dioxide bottle 50 set outside or in the explosion-proof cabinet, a pipeline assembly 60 connected with the normally closed nozzle and the liquid carbon dioxide bottle).
As to claims 8 & 15, the claims are corresponding to claim 1.  Therefore, the claim is rejected for the same rationales set forth for claim 1.  
As to claims 14 & 20, the claims are corresponding to claim 7.  Therefore, the claim is rejected for the same rationales set forth for claim 7.  
As to claim 21 Wang further teaches:

As to claim 22 the claims are corresponding to claim 4.  Therefore, the claim is rejected for the same rationales set forth for claim 4.  

5.	Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Volkmer in view of Wang and further in view of Wengreen (US 10282625 B1).
As to claim 23, Volkmer in view of Wang disclose all claim limitations except explicitly disclose wherein the thermal event monitoring system is configured to reroute the refuse vehicle in response to detecting the thermal event.
However, Wengreen in system configured to detect smoke inside a cabin of the vehicle teaches:
a.	wherein the thermal event monitoring system is configured to reroute the refuse vehicle in response to detecting the thermal event read on Col. 9, Lines 49-57, (the vehicle management system is configured to increase the travel time by changing from a first travel route to a destination (e.g., a destination chosen by a first rider) to a second travel route to the destination. The vehicle management system can be configured to change from the first travel route to the second travel route to intentionally increase the travel time in response to the smoke detection system detecting the smoke inside the vehicle).

	As to claim 24, Wengreen further teaches:
a.	wherein the thermal event monitoring system is configured to reroute the refuse vehicle to at least one of (a) a service location, (b) a fire station, or (c) an area having a lower population density than a current location of the refuse vehicle in response to detecting the thermal event read on Col. 3, Lines 25-30, (the vehicle management system is configured to receive the first location of a service area configured to clean the vehicle. The vehicle management system can be configured to drive the vehicle to the service area to remove the item in response to the image analysis system detecting the item left by the first rider).

6.	Claims 2, 6, 9, 13, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Volkmer in view of Wang and further in view of 竹田 美樹雄 (Mikio Takeda JP 3394697 B2).
As to claim 2, Volkmer further discloses:
a.	wherein transmitting the notification includes transmitting an indication of the thermal event to at least one of an emergency response team or a fleet management system, read on ¶ 0053, (the telematics device 290 can be capable of cellular, satellite or other telecommunications with remote sites. The telematics device 290 can be used to convey messages related to thermal events to remote emergency personnel, such as to alert fire department or hazardous materials specialist to the location of the vehicle 100. The telematics device 290 can convey thermal event 
However, Mikio Takeda in minimizing the destructiveness of such collisions teaches:
b.	wherein the indication includes a GPS location of the refuse vehicle system read on Page 5, Lines 13-23, (the local station 1 sends a fire site location data to each fire-fighting mobile station 2.  The information J2 of the business contents of the vehicle is transmitted. Each fire department.  When the mobile station 2 receives the position data of the fire site, the mobile station 2.  Navigation control received from GPS satellite.  The current position and fire of the vehicle detected based on GPS radio wave J3.  Calculate the route that can be reached in the shortest time from the position of the disaster site and display that information on the onboard display, information on the current position, route, and vehicle status of the vehicle.  The report J4 is transmitted. The route data is changed every time and the location data of the vehicle is updated every predetermined time).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claim invention to incorporate the Emergency Vehicle Operation Management System, Road Traffic Management System, And Road Traffic Information System of Mikio Takeda into Volkmer in view of Wang in order to provide emergency intervention at the exact location of the disaster site, and determine the route of each fire-fighting mobile station, and receives the information of the vehicle identification data and displays the installed a road maps, locations of fire sites, and each fire station and the location of the received fire site and each fire move information on route and position data of station and vehicle identification data at an appropriate timing or at predetermined time intervals.
As to claim 6 Mikio Takeda further teaches:

As to claim 9, the claim is corresponding to claim 2.  Therefore, the claim is rejected for the same rationales set forth for claim 2.  
As to claim 13, the claim is corresponding to claim 6.  Therefore, the claim is rejected for the same rationales set forth for claim 6.  
 As to claim 16, the claim is corresponding to claim 2.  Therefore, the claim is rejected for the same rationales set forth for claim 2.  
As to claim 19, the claim is corresponding to claim 6.  Therefore, the claim is rejected for the same rationales set forth for claim 6.  

Response to Arguments
7. 	Applicant's arguments with respect to claims 1-9, 13-16 and 18-20 have been considered but are moot in view of the new ground(s) of rejection that was necessitated by Applicant's amendment.  

Citation of pertinent Prior Arts
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on M-F 8:30 am – 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/FEKADESELASSIE GIRMA/Primary Examiner, Art Unit 2689